          Case 1:19-cv-00423-NRB Document 1 Filed 01/15/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOULEMA SAGNE,                                               Docket Number:

                                    Plaintiff,               Noucn Op Rruovlr,

              - against -

SHIRLEY EXPRESS LLC and RICHARD J. CANTOS,

                                    Defendants.

       ;;;;;il;*            #.";;;;il*,           ilti,.Ey   EX'RESS LLC and RICHARD         J


CANTOS hereby removes the civil action entitled Soulema Sagne v. Shirley Express LLC and

Richard J. Cantos, Index Number 15570812018 from the Supreme Court of the State of New York,

County of New York, where it is now pending to the United States District Court of the Southern

District of New York pursuant to 28 U.S.C. $$ 1332 and 1441.

Dated: New York, New York
       January 15,2019
                                            Yours etc.,
                                            GALLO VITUCCI KLAR LLP



                                            By:     Bryan T           , Esq
                                            Attorneys for
                                            Shirley Express LLC and Richard J. Cantos
                                            90 Broad Street, l2th Floor
                                            New York, New York 10004
                                            (212) 683-7r00
                                            Our File No.: NAVT-2018-30
TO
       Adam S. Bernstein, Esq.
       BUDIN, REISMAN, KUPFERBERG
       & BERNSTEIN, LLP
       At t o rn ey s fo r P I aint iff
       Soulema Sagne
       112 Madison Avenue
       New York, New York 10016
       (2r2) 696-5500
          Case 1:19-cv-00423-NRB Document 1 Filed 01/15/19 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               ----------------x
SOULEMA SAGNE,                                                       Docket Number:

                                         Plaintiff,                  PnrlrroN FoRREMovAL

                - agamst -

SHIRLEY EXPRESS LLC and RICHARD J. CANTOS,

                                         Defendants.

il ;ffi; o.'il;.,'*ili;iil
        FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                      ffiri'.;     couRr

        The Petition of Bryan T. Schwartz respectfully shows as follows:

        1.     That the undersigned counsel for defendant Shirley Express LLC and Richard          J.


Cantos hereby remove the     civil action entitled Soulema Sagne v. Shirley Express LLC   and Richard

J. Cantog Index   Number 15570812018, from the Supreme Court of the State ofNew York, County

of New York, where it is now pending to the United States District Court of the Southern District

of New York pursuant to 28 U.S.C. $$ 1332 and 1441.

       2.      This action was commenced by the filing of a Summons and Complaint dated June

13, 2018. Issue was joined by the service of an Answer on behalf of Defendant on August 15,

2018. Copies of the Summons and Complaint and Answer are collectively annexed hereto as

Exhibit A.

       3.      That the causes of action set forth in the Complaint seeks money damages for

personal injuries and loss ofservices.

       4.      In the Complaint, Plaintiff Soulema Sagne ("Plaintiff') seeks money damages for

personal injuries resulting from an alleged accident that took place on or about July 21,2017 atthe

intersection of West 16th Street and 1lth Avenue in the County, City and State of New York.
               Case 1:19-cv-00423-NRB Document 1 Filed 01/15/19 Page 3 of 4



          5.       Plaintiff Soulema Sagne is a natural person who is a resident and citizen of New

York County, State of New York.

          6.       Defendant Shirley Express is a limited liability company duly registered in the

County of Essex, State of New Jersey.

          7.       Defendant Ricardo Cantos is a resident of Middlesex County, in the State of New

Jersey.

          8.       Plaintiffs' Summons and Complaint did not contain a statement of           damages,

pursuant to N.Y. C.P.L.R. $ 3017. Accordingly, the thirty-day deadline did not begin upon the

filing of the Complaint.    See 28 U.S.C. $1446(bX3).

          9.       On November 15, 2018, along with its Answer, Defendant served Plaintiffs with

multiple discovery demands including a demand for a statement of damages pursuant to N.Y.

C.P.L.R. $ 3017. See Exhibit B.

          10.      On January 5, 2019 , this office received, by regular mail, a response to the

discovery demands which was dated January 3,2019. Said responses contained a Response to

Combined Demand demanding damages in the amount of $5,000,000.00 for each cause of action.

AttachedheretoasW.isthePlaintiffs'ResponsetoSupplementa1Demand.

          I   1.   That this action may be removed to this Court by the defendant pursuant to 28

U.S.C. $ laal(c) since Plaintiff   s   action is a civil action where the amount in controversy exceeds

the sum of $75,000 exclusive of interest and costs and is between citizens of different states.

          12.      As the residence amongst the defendants and the plaintiff establish complete

diversity of citizenship and the amount in controversy exceeds the sum of $75,000 exclusive of

costs and interest, Defendant Shirley Express LLC and Richard J. Cantos, respectfully removes

this action from the Supreme Court of the State of New York County of New York to the United
          Case 1:19-cv-00423-NRB Document 1 Filed 01/15/19 Page 4 of 4



States District Court for the Southern District of New York.

        WHEREFORE, Defendant respectfully requests that the action now pending against them

in the Supreme Court of the State of New York, County of New York be removed therefrom to

this Court.

Dated: New York, New York
       January 15,2019

                                             Yours etc.,

                                             GALLO VITUCCI KLAR LLP


                                                  %
                                             By:    Bryan T                   , Esq.(BS-3033)
                                                    At t o r ney s fo r D efen dant s
                                                    Shirley Express LLC and Richard J. Cantos
                                                    90 Broad Street, 12th Floor
                                                    New York, New York 10004
                                                    (2r2) 683-7100
                                                    Our File No.: NAVT-2018-30


TO     Adam S. Bernstein, Esq.
       BUDIN, REISMAN, KUPFERBERG
       & BERNSTEIN, LLP
       A t t o r ney s fo r P I aint iff
       Soulema Sagne
       112 Madison Avenue
       New York, New York 10016
       (212) 6e6-5500
